People v Gillegbower (2016 NY Slip Op 06552)





People v Gillegbower


2016 NY Slip Op 06552


Decided on October 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2016

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, Kapnick, JJ.


1844 5281/12

[*1]The People of the State of New York, Respondent, —
v Michael Gillegbower, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Amy Donner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 28, 2013, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him to a term of nine months, unanimously affirmed.
Defendant's challenges to his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made, even if the enumeration of defendant's rights under Boykin v Alabama (395 U.S. 238 [1969]) was incomplete (see People v Sougou, 26 NY3d 1052 [2015]). Defendant's complaint about the sequence of events at his allocution, in which the court elicited factual admissions before advising defendant of his Boykin rights, is unavailing (see Matter of Leon T., 23 AD3d 256 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2016
CLERK